Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 3, 9-10, 12-13 and 15 are rejected under 35 U.S.C. 102(a1) as being anticipated by YUZO et al. (Pub No JP,2006-244750,A; hereinafter Yuzo; translation attached).

Regarding Claim 1, Yuzo teaches a porous body quality inspection apparatus (apparatus in fig. 4 and Fig. 5) comprising: 
a measuring part for measuring a contact resistance between a porous body (electrodes/MEA 14/17 are porous body; See [0024]) and a gas diffusion layer (gas diffusion layer 13/16 in Fig. 5 and contact resistance is between electrode and diffusion layer; See [0013], [0016]); 
a pressurizing part (applying weight on pressure sensitive material is pressurizing part; See [0009], [0022]) for pressurizing a pressure-sensitive discoloration base material on the porous body (pressure sensitive material 10 on porous body electrode 14/17 in Fig. 5; See [0011], [0024]); 
an image mapping part (photographed image; See [0018]) for calculating a contact area (contact area is the correlation between pressure sensitive material and electrode; See [0016], [0018]) between the pressure-sensitive discoloration base material and the porous body based on a discolored region of the pressurized pressure-sensitive discoloration base material (pressure sensitive material can be visually recognized and it is from discolored region; See [0012], [0015]);
 a transporting part for transporting the porous body and the pressure-sensitive discoloration base material (transporting the weight to the pressure sensitive material is done by transporting part; See [0009]-[0012]); and 
an operation part (determining weight fs is operational part; See [0016]) for an interfacial contact resistance between the porous body and the gas diffusion layer on the contact resistance and the contact area (See [0013], [0018]).
Regarding Claim 3, Yuzo teaches the porous body quality inspection apparatus according to claim 1, wherein the measuring part comprises a holder (tension plate 24/end plate 22 is holder; See [0005]) on which the gas diffusion layer is disposed and a contact resistance measurement sensor (all parts are fastened on 24 and 22; See [0005]).
Regarding Claim 9, Yuzo teaches the porous body quality inspection apparatus according to claim 1, further comprising a weight measuring part for measuring a weight of the porous body (See [0016]).
Regarding Claim 10, Yuzo teaches the porous body quality inspection apparatus according to claim 9, wherein the weight measuring part comprises a tray supported by an elastic body (tray 24 supported by elastic bolt/nut 25 in fig. 2; See [0003]), in which the porous body is stacked and housed (electrodes are stacked and housed on 24 in Fig. 2; See [0002]-[0003], [0024]).
Regarding Claim 12, Yuzo teaches the porous body quality inspection apparatus according to claim 1, comprising a display part (See [0018]) for outputting one or more of the contact resistance, the contact area and the interfacial contact resistance (it displays all results; See [0018]).
Regarding Claim 13, Yuzo teaches a method for inspecting quality of a porous body (apparatus in fig. 4 and Fig. 5), the method comprising:
measuring a contact resistance between a porous body (electrodes/MEA 14/17 are porous body; See [0024])  and a gas diffusion layer (gas diffusion layer 13/16 in Fig. 5 and contact resistance is between electrode and diffusion layer; See [0013], [0016]);
pressurizing (applying weight on pressure sensitive material is pressurizing part; See [0009], [0022]) a pressure-sensitive discoloration base material is placed on the porous body (pressure sensitive material 10 on porous body electrode 14/17 in Fig. 5; See [0011], [0024]) by a predetermined pressure (See [0010]-[0011]);
calculating a contact area (contact area is the correlation between pressure sensitive material and electrode; See [0016], [0018]) between the pressure-sensitive discoloration base material and the porous body based on a discolored region of the pressurized pressure-sensitive discoloration base material (pressure sensitive material can be visually recognized and it is from discolored region; See [0012], [0015]); and
performing determining an interfacial contact resistance (determining weight fs is an interfacial contact resistance; See [0016]) between the porous body and the gas diffusion layer based on the contact resistance and the contact area (See [0013], [0018]).
Regarding Claim 15, Yuzo teaches the method for inspecting quality of a porous body according to claim 13, 
wherein the gas diffusion layer is a first gas diffusion layer (13 is first diffusion layer; See [0019]), and the porous body (porous body is electrodes/MEA; See [0019]) is configured to contact a second gas diffusion layer of a fuel cell stack (second diffusion layer 16 is with MEA; See [0019]), and
wherein the predetermined pressure (See [0010]-[0011]) is a pressure corresponding to a pressure on the porous body the porous body contacts the second gas diffusion layer of the fuel cell stack (electrodes/MEA always contacts diffusion layers 13 and 16; See [0019]).

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yuzo in view of NAGAI et al. (Pub NO. US 2018/0319038 A1; hereinafter Nagai).
Regarding Claim 4, Yuzo teaches the porous body quality inspection apparatus according to claim 1, wherein the pressurizing part comprises a pressure-sensitive discoloration (See [0012]).
Yuzo is silent about base material transport roller and a pressure roller.
Nagai teaches regarding pressurizing (See [0133]) base material transport roller and a pressure roller (See [0133]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Yuzo by using base material transport roller and a pressure roller, as taught by Nagai in order to reduce the occurrence on indentation (Nagai; [0133]).
Regarding Claim 5, Yuzo in view of Nagai teaches the porous body quality inspection apparatus according to claim 4. Yuzo further teaches wherein the pressurizing part is configured to pressurize pressurizes pressure-sensitive discoloration base material placed on the porous body by the pressure-sensitive discoloration by a predetermined pressure (weight is applied until predetermined color is predetermined pressure; See [0010], [0011]).
Yuzo is silent about using base material transport roller and the pressure roller.
Nagai teaches regarding pressurizing (See [0133]) base material transport roller and a pressure roller (See [0133]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Yuzo by using base material transport roller and a pressure roller, as taught by Nagai in order to reduce the occurrence on indentation (Nagai; [0133]).
Regarding Claim 6, Yuzo in view of Nagai teaches the porous body quality inspection apparatus according to claim 5, 
wherein the gas diffusion layer is a first gas diffusion layer (13 is first diffusion layer; See [0019]), and the porous body (porous body is electrodes/MEA; See [0019]) is configured to contact a second gas diffusion layer of a fuel cell stack (second diffusion layer 16 is with MEA; See [0019]), and
wherein the predetermined pressure is a pressure (See [0010]-[0011]) corresponding to a pressure on the porous body the porous body contacts the second gas diffusion layer of the fuel cell stack (electrodes/MEA always contacts diffusion layers 13 and 16; See [0019]).
7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yuzo in view of Kojo et al. (Pub NO. US 2016/0350628 A1; hereinafter Kojo).
Regarding Claim 7, Yuzo teaches the porous body quality inspection apparatus according to claim 1, 
wherein the image mapping part (See [0018]) comprises a collection part for separately collecting the pressurized pressure-sensitive discoloration base material from the porous body (See [0018]).
Yuzo is silent about a scanner for scanning the discolored region of the collected pressure-sensitive discoloration base material.
Kojo teaches a scanner for scanning the discolored region of the collected pressure-sensitive discoloration base material (scanning mechanism for color printing and printing is on base material; See [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made o modify the system of Yuzo by using a scanner for scanning the discolored region of the collected pressure-sensitive discoloration base material, as taught by Kojo in order to reduce deterioration of image quality (Kojo; [0052]).
8.	Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yuzo in view of Kim et al. (Pub NO. US 2014/0208850 A1; hereinafter Kim).
Regarding Claim 8, Yuzo teaches the porous body quality inspection apparatus according to claim 1. Yuzo is silent about wherein the measuring part comprises a gauge sensor for measuring a thickness of the porous body.
Kim teaches wherein the measuring part comprises a gauge sensor for measuring a thickness of the porous body (ultrasonic thickness gauge measures thickness; See [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made o modify the system of Yuzo by using he measuring part comprises a gauge sensor for measuring a thickness of the porous body, as taught by Kim in order to determine defect (Kim; abstract).
Regarding Claim 11, Yuzo teaches the porous body quality inspection apparatus according to claim 1. Yuzo is silent further comprising a product selection part including a vacuum adsorption part.
Kim teaches a product selection part including a vacuum adsorption part (ultrasonic thickness gauge measures thickness; See [0079]-[0080], [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made o modify the system of Yuzo by using a product selection part including a vacuum adsorption part, as taught by Kim in order to determine defect (Kim; abstract).

Allowable Subject Matter

9.	Claims 2 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	Regarding Claim 2, none of the prior art fairly teaches or suggest the porous body quality inspection apparatus according to claim 1, wherein the operation part is configured to determine the interfacial contact resistance using Equation 1 below: 
[Equation 1]
ICR = RBP|GDL X  ACactual
wherein, ICR is the interfacial contact resistance between the porous body and the gas diffusion layer, RBP|GDL is the contact resistance between the porous body and the gas diffusion layer, and ACactual is the contact area between the pressure-sensitive discoloration base material and the porous body calculated based on the discolored region of the pressurized pressure-sensitive discoloration base material.


11.	Regarding Claim 14, none of the prior art fairly teaches or suggest the method for inspecting quality of a porous body according to claim 13, wherein the interfacial contact resistance determining the interfacial contact resistance using Equation 1 below:
[Equation 1]
ICR = RBP|GDL X  ACactual
wherein, ICR is the interfacial contact resistance between the porous body and the gas diffusion layer, RBP|GDL is the contact resistance between the porous body and the gas diffusion layer, and ACactual is the contact area between the pressure-sensitive discoloration base material and the porous body calculated based on the discolored region of the pressurized pressure-sensitive discoloration base material.


Conclusion

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
  	a. Hirokawa et al. (Pub NO. US 2017/0217191 A1) discloses INK JET Recording Apparatus and Method.
	b. Kaga et al. (Pub NO. US 2013/0044168 A1) discloses INK-JET Forming Method.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858